      Case 2:18-cv-02610-DDC-TJJ Document 10 Filed 12/19/18 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

MID-WEST CONVEYOR COMPANY,                 )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )      Case No. 18-CV-02610
                                           )
ARCH INSURANCE COMPANY,                    )
                                           )
                      Defendant.           )

                    CORPORATE DISCLOSURE STATEMENT
                      OF ARCH INSURANCE COMPANY

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Arch Insurance

Company (“Arch”) hereby certifies as follows:

         Arch Insurance Company is a wholly-owned subsidiary of Arch Reinsurance

Company, whose ultimate parent is Arch Capital Group, Ltd., which is a publicly traded

company. No individual or corporation owns 10% or more of the stock of Arch Capital

Group, Ltd.

                                           Respectfully submitted,

                                           YERETSKY & MAHER, L.L.C.


                                           By:     /s/Craig M. Leff
                                                Craig M. Leff            KS#16251
                                                Christopher C. Confer KS#21419
                                           Southcreek Office Park
                                           7200 West 132nd Street, Suite 330
                                           Overland Park, Kansas 66213
                                           Telephone: (913) 897-5813
                                           Facsimile: (913) 897-6468
                                           cleff@ymllc.com
                                           cconfer@ymllc.com
                                           ATTORNEYS FOR DEFENDANT




                                          1
   Case 2:18-cv-02610-DDC-TJJ Document 10 Filed 12/19/18 Page 2 of 2




                          CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing was
served on December 19, 2018 by filing same using the Court’s electronic filing system
which provided notice to all parties of record, and the same was also e-mailed to the
following:

Mr. Brian W. Fields
Ms. Kimberly K. Winter
Lathrop Gage LLP
2345 Grand Boulevard, Suite 2200
Kansas City, MO 64108-2618
ATTORNEYS FOR PLAINTIFF




                                                        /s/Craig M. Leff
                                                 Craig M. Leff




                                         2
